DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
In the amendment dated 5/17/2021, the following has occurred: Claims 1, 7 and 36 have been amended; Claim 5 has been canceled; Claims 37-38 have been added.
Claims 1-4, 6-8, and 9-38 are pending. Claims 9-35 are withdrawn. Claims 1-4, 6-8 and 36-38 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 36 and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art each of the [plurality] of contact openings is directly surrounded by a sealing element” (Remarks filed 2/3/2021 page 17 of 18), upon review of the instant specification there does not appear to be support for this specification, and it is not clear what the metes and bounds of the limitations are in view of the indefinite antecedents discussed below. The claims, for example, have as an antecedent “a continuous sealing element,” and it is not clear whether the “a sealing element” that directly surrounds each of a plurality of contact openings is referring to that “a continuous sealing element” or to new, plural sealing elements. The claim also refers later to “at least one sealing element” that “fills the recess” which surrounds (directly? indirectly?) the contact openings. How is this “at least one sealing element” related to the already mentioned “continuous sealing elements” and the ambiguously plural “sealing element[s].” The last limitation referring to “at least one sealing element forms at least part of an inner wall face delimiting the at least one contact opening.” Which sealing element? Does it form at least part of “an inner wall face” of each contact opening or does it only need to form the inner wall face of “at least one contact opening” but not others? The Office has interpreted the claim broadly to refer to at least one sealing element that surrounds each of a plurality of contact openings and forms at least part of an inner wall face of at least one contact opening. 
Claims 1-4, 6-8, and 36-38 are also rejected under §112(b) for being indefinite with regard to placing the antecedent basis of various features referring to “contact openings.” In particular, the claims refer at various points to “at least one contact opening” and “two, three, four, five or more contact 
	The Office points out that new claim 37 refers to “the particular contact opening” and 38 refers to “the contact opening” with no clear antecedent basis for either. Each has been interpreted as broadly as possible to refer to the at least one contact opening(s) in the terminal interface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US 2015/0214520 to Nishikawa et al.).
	Regarding Claims 1 and 36
an electrical energy storage device for an electrical appliance (para 0002) comprising a housing 28 defining a receiving space in which a plurality of electrical energy stores are received (Fig. 14, para 0086)

    PNG
    media_image1.png
    690
    567
    media_image1.png
    Greyscale

with at least electrically conductive contacts 34 which are accessible from an outer side of the housing and which are electrically operatively connected directly or indirectly to the at least one electrical energy store (para 0087)
the terminal comprising at least one contact opening through which the contacts are accessible or protrude from the housing and wherein more than two contact openings form the terminal, and each is surrounded by a continuous sealing element 46 (Fig. 14, para 0102)
wherein the sealing element 46 is formed monolithically (Fig. 15, paras 0098-0099)
wherein a recess 45 surrounds the plurality of contact openings and is formed on an outer side of the housing, wherein the sealing element 46 fills the recess at least in part and forms at least part of an inner wall face delimiting the at least one contact opening insofar as it forms an inner wall for mating with an external device (Figs. 14-15, paras 0098-0099)


    PNG
    media_image2.png
    903
    632
    media_image2.png
    Greyscale


	Regarding Claims 2 and 3, Nishikawa teaches:
wherein the sealing element is comprised of a rubber-like elastic body softer than the rest of the housing (para 0100)
	Regarding Claim 4, Nishikawa teaches:
wherein the contact openings have a polygonal cross-section (Fig. 14)
wherein the contacts are defined such that corresponding contact protrusions on the appliance can be inserted into the at least one contact opening only in precisely one orientation and therefore have a single plane of symmetry within the meaning of the instant claims as elaborated by the instant specification (see para 0032 of instant PGPub 2019/0237716)
	Regarding Claim 6, Nishikawa teaches:
identical contact openings with longitudinal axes oriented parallel to one another (Fig. 14)
	Regarding Claim 7, Nishikawa teaches:
in which the sealing element 46 is flush-mounted and protrudes beyond the housing (Fig. 14)
wherein the sealing element 46 fills a recess in the housing (Fig. 15)
wherein the sealing element forms an inner wall face delimiting the terminal openings (Figs. 14-16)
and each conductive contact is associated with a contact opening and corresponds to the number of openings (para 0125)
wherein the sealing element is configured in the form of a molded seal (Fig. 14, para 0102)
	The limitation “the at least one sealing element is sprayed onto the housing” is interpreted to be a product-by-process limitation that does not define over the positive structural features of the sealing member disclosed in in Nishikawa. The instant specification does not describe or explain how to “spray” onto the housing a sealing member, such that spraying elastic or resilient gasket members, to be enabled under § 112 must be generally known as a method of making such seals. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
	Regarding Claim 8, Nishikawa teaches:
a rechargeable battery comprising a plurality of cells, coupleable to an indefinite number of generic appliances, in the form of a battery pack (e.g. paras 0004-0009)
wherein the conductive contacts comprise flexible contact tongues that define a narrow gap between one another (Fig. 34)

    PNG
    media_image3.png
    436
    476
    media_image3.png
    Greyscale

	Regarding Claim 37
wherein each of the contact openings are formed in a housing wall portion of the upper housing and each recess 45 is formed in a transition region, broadly defined, from the housing wall portion to the particular contact opening (Figs. 14-15)
	Regarding Claim 38, Nishikawa teaches:
circumferential recess inner faces in the direction of the contact openings and a sealing face directed away from the housing wall portion (Figs. 14-15)

Response to Arguments
The arguments have been considered but do not place the application in condition for allowance. The search and consideration afforded by the RCE has led to new § 112 rejections regarding antecedent and new matter issues with the claims. While there are clear differences between Nishikawa and the instant drawings, the claims are not written in a way to reflect those differences with clear, unambiguous limitations that accurately distinguish the elements depicted in the instant drawings and described in the specification clearly and unambiguously from the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0248016 teach a battery pack with a monolithic sealing element 80 positioned around terminals with contact openings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723